DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 02/26/2022, with respect to the rejection(s) of claim(s) 1, 5-11, and 13-17 under 35 USC 103 over Martin et al. view of Peh et al. have been fully considered and are persuasive.  The combination of Martin in view of Peh does not distinctly disclose “wherein said sheath has a distal end that abuts against said shoulder of said distal end of said elongated body” since the combination does not specify where the shrink tubing would terminate on the Martin device. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shave (US 5358498) in view of Peh et al.  (US 6159233).

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16: lines 1-2 recite “proximal body section” which should read “curved proximal body section”.  Appropriate correction is required.
Election/Restrictions
For the elected Species B: Figs. 7A-9B, the following claims fail to read on the elected species, and are therefore withdrawn by the examiner:
Claims 22-25 – Figs. 7A-9B fail to disclose a catheter, wherein said sheath has a proximal end that extends proximally beyond the proximal end of said elongated body to define a suture receiving hole located at a proximal end of said composite needle (see Species A: Figs. 4A-B and Species C: Figs. 12A-B); the sheath shown in Figs. 7A-9B does not extend proximally beyond the proximal end of the elongated body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shave (US 5358498) in view of Peh et al. (US 20150190587) [hereinafter Peh]. 
Regarding claim 1, Shave discloses a suture needle (Figs. 1-5) comprising: 
an elongated body 12 having a proximal end and a distal end with a pointed tip (Fig. 1);
wherein said elongated body has a reduced diameter section 18 that defines a first outer diameter (Fig. 2) and said distal end of said elongated body includes a shoulder [interpreted as stepped portion of the distal end of the elongated body 12; see Fig. 2) that defines a second outer diameter that is greater than the first outer diameter of said reduced diameter section (Figs. 2-4);
a sheath 22 overlying said reduced diameter section of said elongated body (Fig. 2), wherein said sheath 22 has a distal end that abuts against said shoulder of said distal end of said elongated body (Fig. 3), and wherein said pointed tip extends distally beyond a distal end of said sheath (Fig. 1). Shave further discloses that the sheath 22 is a heat shrink tube formed from polymer (Figs. 3-4; col. 4 lines 59-63 and col. 5 lines 10-23). 
However, Shave fails to expressly disclose wherein said sheath comprises a material that is more elastic than said elongated body.
Peh in the same field of endeavor teaches a flexible surgical needle (100) (Fig. 1F) comprising a sheath (flexible portion (122) comprising a polymer or shrink tube coating (Fig. 1F; para. 0095) overlaying said elongated body (see Fig. 1F), wherein said sheath (122) comprises a material that is more elastic than an elongated body (para. 0095 and 0097) for the purpose of allowing the tip portion to stay rigid while penetrating tissue and for allowing the flexible portion to conform to the surrounding tissue (para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the sheath in Shave to include the flexible sheath formed from the material that is more elastic than an elongated body of Peh in order to allow the elongated needle portion to stay rigid while penetrating tissue and for allowing the flexible sheath portion to conform to the surrounding tissue (para. 0007).
Regarding claim 6, Modified Shave discloses wherein said distal end of said elongated body includes a tapered section (interpreted as the tapered section forming the pointed tip; Fig. 1 of Shave) having a proximal end including said shoulder that defines the second outer diameter and said tapered section has a distal end that includes said pointed tip (Figs. 1 and 2 of Shave).
Regarding claim 7, Modified Shave discloses wherein said sheath 22 has a proximal end, the distal end, and a lumen that extends from the proximal end to the distal end of said sheath (Figs. 2-5 of Shave).
Regarding claim 8, Modified Shave discloses wherein said sheath 22 has an outer surface that defines a third outer diameter that approximates [comes close or similar to] the second outer diameter of said shoulder at the proximal end of said tapered section of said elongated body to provide a smooth transition between said tapered section and the distal end of said sheath (Figs. 1 and 3 of Shave).
Regarding claim 9, Modified Shave discloses wherein said elongated body (Fig. 1 of Shave) and said sheath are curved (Fig. 1) [note: the outer wall of the sheath 22 forms a cylinder which has a curved outer surface, i.e., circular cross-section].
Regarding claim 10, Shave discloses a suture needle (Figs. 1 and 9-13) comprising:
an elongated body having a curved proximal body section, a curved distal body section, and a curved midsection that extends between said curved proximal body section and said curved distal body section (see annotated Figs. 1[a-d] of Shave below); [note: the outer wall of the proximal body section, midsection, and distal body section of the elongated body forms a cylinder which has a curved outer surface, i.e., circular cross-section and are therefore interpreted as a curved proximal body section, curved midsection, and curved distal body section ].
wherein said curved midsection defines a reduced diameter section 30 of said elongated body having a first diameter (annotated Fig. 1[c] below and Figs. 9-13);
said curved proximal body section of said elongated body including a proximal shoulder 20 located at a distal end of said curved proximal body section that defines a second diameter that is greater than the first diameter [of the reduced diameter section] of said curved midsection of said elongated body (annotated Fig. 1[d] below and Fig. 4; note: col. 4 lines 46-53 discloses that the reduced diameter section may include flange 20 (shown in Fig. 4) as well as groove 32 (shown in Fig. 9))):
said curved distal body section of said elongated body including a distal shoulder [interpreted as stepped portion of the distal end of the elongated body 12 where the proximal end of the elongated body and sheath 22 meet; see Fig. 11] located at a proximal end of said curved distal section that defines the second diameter that is greater than the first diameter of said curved midsection of said elongated body (Figs. 11-12);
a sheath 22 overlying said curved midsection that defines the reduced diameter section of said elongated body (annotated Fig. 1[c] below and Fig. 2), wherein said sheath 22 has a proximal end that abuts [interpreted as "to touch along an edge"] against said proximal shoulder 20 of said curved proximal body section (see Fig. 4 where the proximal end of the sheath 22 touches along the edge of the proximal shoulder 20), a distal end [of sheath 22] that abuts against said distal shoulder of said curved distal body-section (Figs. 11-12),
Shave further discloses that the sheath 22 is a heat shrink tube formed from polymer (Figs. 3, 4, and 11-12; col. 4 lines 59-63 and col. 5 lines 10-23). However, Shave fails to disclose wherein said sheath comprises a material that is more elastic than said elongated body. 
Peh in the same field of endeavor teaches a flexible surgical needle (100) (Fig. 1F) comprising a sheath (flexible portion (122) comprising a polymer or shrink tube coating (Fig. 1F; para. 0095) overlaying said elongated body (see Fig. 1F), wherein said sheath (122) comprises a material that is more elastic than an elongated body (para. 0095 and 0097) for the purpose of allowing the tip portion to stay rigid while penetrating tissue and for allowing the flexible portion to conform to the surrounding tissue (para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the sheath in Shave to include the flexible sheath formed from the material that is more elastic than an elongated body of Peh in order to allow the elongated needle portion to stay rigid while penetrating tissue and for allowing the flexible sheath portion to conform to the surrounding tissue (para. 0007).

    PNG
    media_image1.png
    291
    671
    media_image1.png
    Greyscale

Annotated Fig. 1[a] of Shave

    PNG
    media_image2.png
    228
    739
    media_image2.png
    Greyscale

Annotated Fig. 1[b] of Shave

    PNG
    media_image3.png
    246
    600
    media_image3.png
    Greyscale

Annotated Fig. 1[c] of Shave

    PNG
    media_image4.png
    331
    769
    media_image4.png
    Greyscale

Annotated Fig. 1[d] of Shave

	Regarding claim 11, The combination of Shave in view of Peh discloses wherein said curved midsection and said sheath overlying said curved midsection define a flexible region of said composite suture needle [as taught by Peh (see rejection to claim 10) that is more elastic than said curved proximal body section and said curved distal body section of said elongated body of said composite suture needle [due to the curved midsection being modified to have a polymer/shrink tube coating which forms the flexible region (para. 0095 and 0097 of Peh)].
Regarding claim 13, Modified Shave discloses wherein said sheath 22 has the proximal end, the distal end, and a lumen that extends from the proximal end to the distal end of said sheath (Figs. 9-13 of Shave), and wherein said curved midsection of said elongated body is disposed within said lumen of said sheath (annotated Fig. 1[c] above and Figs. 9-13 of Shave).
Regarding claim 14, Modified Shave discloses wherein said curved midsection of said elongated body has the first outer diameter [of the reduced diameter section 30] and said lumen of said sheath has a first inner diameter that is greater than or equal to the first outer diameter [of the reduced diameter section 30] of said curved midsection of said elongated body (Figs. 11-12 of Shave).
Regarding claim 15, Modified Shave discloses wherein said sheath has an outer surface defining a third outer diameter that approximates [comes close or similar to] the second outer diameter of said proximal shoulder and the second outer diameter of said distal shoulder (Figs. 1, 11-13 of Shave).
Regarding claim 17, Modified Shave discloses wherein said sheath is attached via a thermal shrink fit process, glued or welded to said curved midsection of said elongated body (Figs. 3, 4, 11, and 12; col. 4 lines 59-68 and col. 5 lines 1-15).
[Note: the phrase “attached via a thermal shrink fit process to said curved midsection of said elongated body” is interpreted as a product by process limitation. Product-by-process limitations are limiting so far as the final structure necessitated by the process i.e. the claimed sheath which is bonded, formed, or attached to the curved midsection of the elongated body as taught by the combination of Shave in view of Peh.]
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shave (US 5358498) in view of Peh et al. (US 20150190587) [hereinafter Peh] as applied to claims 1 above, and further in view of Cichocki (US 20060047309).
Regarding claim 2, Modified Shave discloses all of the limitations set forth above in claim 1, including wherein said sheath comprises a material that is more elastic than said elongated body (para. 0095 and 0097 of Peh). Modified Shave further discloses wherein said sheath comprises a highly elastic material such as flexible polymers (para. 0097 of Peh). However, Modified Shave is silent about what material forms the elongated body. 
Cichocki teaches a method of forming suture needles via. metal-injection process (MIM) and discloses that stainless steel is commonly used to form suture needles (para. 0004, 0007, and 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongated body in Modified Shave to be formed from stainless steel of as taught by Cichocki since it is a known material in the art used to form suture needles and to improve their strength and ductility when piercing tissue (para. abstract, 0004, 0007, and 0036).
Regarding claim 4, Modified Shave discloses wherein said stainless steel is selected from the group of stainless steels consisting of austenitic stainless steels, martensitic-aged (mar-aged) stainless steels, stainless steels, and martensitic-aged alloys (para. 0036 of Cichocki).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shave (US 5358498) in view of Peh et al. (US 20150190587) [hereinafter Peh] and Cichocki (US 20060047309) as applied to claims 2 and 10 above, and further in view of DeDeyne et al. (US 20080140091) [hereinafter DeDeyne] .
Regarding claim 3, Modified Shave discloses all of the limitations set forth above in claim 2, wherein said sheath comprises a highly elastic material such as flexible polymers (para. 0097 of Peh). However, Modified Shave fails to disclose wherein said highly elastic material comprises nitinol.
DeDeyne teaches a flexible needle (42) (Fig. 3) used to pierce tissue (para. 0024) and made of flexible material that offers short term memory capabilities including memory polymers or metallics such as nitinol (para. 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the highly elastic polymer material in Modified Shave for the highly elastic nitinol material of DeDeyne since the highly elastic polymer and the highly elastic nitinol material are known alternatives in the art, as taught by DeDeyne, and perform the same function of allowing the needle to bend (para. 0029).
Regarding claim 12, Modified Shave discloses all of the limitations set forth above in claim 10, including wherein said sheath comprises a material that is more elastic than said elongated body (para. 0095 and 0097 of Peh). However, Modified Shave is silent about what material forms the elongated body.
Cichocki teaches a method of forming suture needles via. metal-injection process (MIM) and discloses that stainless steel is commonly used to form suture needles (para. 0004, 0007, and 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongated body in Modified Shave to be formed from stainless steel of as taught by Cichocki since it is a known material in the art used to form suture needles and to improve their strength and ductility when piercing tissue (para. abstract, 0004, 0007, and 0036).
Furthermore, Modified Shave fails to disclose wherein said sheath that overlies said curved midsection of the elongated body comprises nitinol.
DeDeyne teaches a flexible needle (42) (Fig. 3) used to pierce tissue (para. 0024) and made of flexible material that offers short term memory capabilities including memory polymers or metallics such as nitinol (para. 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the highly elastic polymer material in Modified Shave for the highly elastic nitinol material of DeDeyne since the highly elastic polymer and the highly elastic nitinol material are known alternatives in the art, as taught by DeDeyne, and perform the same function of allowing the needle to bend (para. 0029).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shave (US 5358498) in view of Peh et al. (US 20150190587) [hereinafter Peh] , as applied to claim 10 above, and further in view of Beroff et al. (US 3799169) [hereinafter Beroff] .
Regarding claim 16, Modified Shave discloses all of the limitations set forth above in claim 10, including an elongated body having a curved proximal body section, a curved distal body section, and a curved midsection that extends between said curved proximal body section and said curved distal body section. Modified Shave further disclose wherein said curved proximal body section of said elongated body comprises a proximal end face (see Fig. 9 of Shave) and a suture receiving groove 32 formed in the proximal end face (Figs. 9-10 of Shave), and wherein said curved distal body section of said elongated body comprises a tissue piercing point at a distal end thereof (see Fig. 1 of Shave). However, Modified Shave fails to disclose wherein said curved proximal body section of said elongated body comprises a suture receiving hole formed in the proximal end face.
Beroff in the same field of endeavor teaches a curved suture needle comprising an elongated body having a curved proximal body section (Figs. 1-2), wherein said curved proximal body section of said elongated body comprises a suture receiving hole (Figs. 6-6a) formed in a proximal end face of the proximal body section for the purpose of increasing the force required to separate the needle and the suture; thereby providing a more secured attachment within the suture receiving hole (col. 3 lines 36-38). Beroff further discloses that the suture receiving hole of the embodiment shown in Figs. 6-6a is a known alternative suture receiving structure as the suture receiving groove of Shave (note: the embodiment of Figs. 8-8a of Beroff is analogous to the structure of the reduced diameter section of Shave shown in Figs. 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced diameter section comprising the suture receiving groove of Modified Shave to include the suture receiving hole of Beroff, particularly since this modification is a substitution for one suture receiving structure for another. Furthermore, the substitution of the suture receiving groove of Modified Shave for the suture receiving hole of Beroff would yield the predictable result of a means for retaining the suture within the proximal end of the needle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771